DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2022 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on August 09, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-4, 6, 8, 10, 12, and 20-23 are pending.  Claims 1-4, 6, 8, 10, 12, and 20-23 are under consideration in the instant office action. Claims 5, 7, 9, 11, and 13-19 are canceled. Claims 1-4, 6, 8, 10, 12, and 20-23 are found to be allowable.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution. Specifically, Applicant has limited each of the recited components and their respective amounts to the unexpected results data provided in the specification in Forms 1-3 compared to comparison compositions in Forms 4-6. The claims are commensurate in scope with respect to ingredients and their amounts with the data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619